DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0061310 A1, newly cited) in view of Suzuki et al. (US 5,238,757 A, newly cited) and Noriyuki (JP 2016081681 A, as cited within the 05/21/2021 IDS with machine translation attached to the 01/13/2022 Office action).
Regarding claim 1, Kim teaches a cylindrical (Kim Figs. 1A, 2B) secondary battery (Kim abstract and [0016]) comprising: 
a jelly-roll type electrode assembly (wound electrode assembly, Kim [0042, 0044] and Figs. 1A, 2B) configured to have a structure in which a sheet type positive electrode and a sheet type negative electrode are wound in a state in which a separator is disposed between the positive electrode and the negative electrode (electrode assembly formed with a separator interposed between a cathode plate and an anode plate, Kim [0016]), 
the jelly-roll type electrode assembly including a positive electrode tab (lead 123 connected to cathode current collecting plate 115 and cathode non-coated portions 111a, Kim [0043-0045, 0049] and Figs. 1A, 2B); 
a cylindrical battery case configured to receive the jelly-roll type electrode assembly (case 120 for accommodating the electrode assembly, Kim [0042]), the cylindrical battery case having an open upper end (120 open at top per Kim Figs. 1A, 2B); 
a cap assembly mounted to the open upper end of the cylindrical battery case (cap assembly 200 coupled with the case 120 for sealing the case 120, Kim [0042]); and 
connecting a lower end surface of the cap assembly to the positive electrode tab of the jelly-roll type electrode assembly (weld point A between vent 151 and cap-down 130 where lead 123 is also electrically connected, Kim [0049] and Figs. 1A, 2B), 
wherein the cap assembly is configured to have a structure which comprises a venting member (vent 151 and ventilation holes 131 of cap-down 130, Kim [0048])
wherein the positive electrode tab is coupled to a lower surface of the venting member (lead 123 coupled to lower surface of cap-down 130 which has ventilation holes 131 and is connected to vent 151, Kim [0048-0049] and Figs. 1A, 2B) located under a top cap (venting members 131/151 are below cap-up 160, Kim Figs. 1A, 2B and [0047, 0049]), and 
wherein the cap assembly is configured to have a structure from which a PTC element is omitted (it is the examiner’s position that because a PTC member is not discussed by Kim, there is no PTC element – see discussion below), and the jelly-roll type electrode assembly extends so as to have an additional length (electrode plates in jelly-roll assembly have extra length at non-coated portions 111a and 112a, Kim [0044] and Figs. 1A, 2B) corresponding to a thickness of the PTC element, which is omitted (it is the examiner’s position that because a PTC member is not discussed by Kim, there is no PTC element – see discussion below).

While Kim does not explicitly teach that a PTC element has been omitted from the invention, there is no mention, teaching toward, nor suggestion of any PTC element within this prior art reference, and Kim explicitly teaches in [0048-0050] that gas-venting occurs from within the battery to the outside via venting members in the cap assembly and that a current path from the electrode lead to the cap-up/terminal in the event of overpressure to protect against explosion/fire, thus a skilled artisan would have inferred that a PTC element is not used nor needed within the Kim invention. 

Kim fails to teach specifically that connecting a lower end surface of the cap assembly to the positive electrode tab of the jelly-roll type electrode assembly is accomplished by “an adhesion unit… the adhesion unit including an adhesive material, a conductive material, and a gas generating material” such that the positive tab is coupled to the venting member “via the adhesion unit”.
Kim does teach in [0048-0050] the need for electrical disconnection of the positive tab/lead from the cap-down/ventilation plate during an overpressure event within the battery in order to release gas therefrom and break the current path from the tab to the cap-up/outer terminal, thus preventing fire and explosion. Kim [0049] teaches an exemplary welding connection which can be broken to achieve current interruption but also welcomes in [0143] modifications with equivalent technology. 

Suzuki, which is analogous in the art of cylindrical jelly-roll batteries and connection therein of tabs in cap assemblies (see Suzuki Figs. 1 and C3L60-66), teaches that mechanical and electrical connection between lead tabs within a battery can be achieved by welding or conductive adhesive (Suzuki C2L58-61 and C3L65-68). Thus, welding and conductive adhesives are known in the battery art as equivalent connection techniques.
The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness per MPEP 2143 I B. Since Kim welcomes modifications as cited above, it would have been obvious for a person having ordinary skill in the art to substitute conductive adhesive taught by Suzuki for welding, the connection technique of Kim, to couple the positive lead tab to the bottom of the vent assembly while achieving predictable mechanical and electrical connection.

Noriyuki, which is analogous in the art of batteries with current limiting structures (see Noriyuki translation paragraphs 8-10) and which is relatively pertinent to the problem of interrupting current flow by utilizing properties of an adhesive layer, teaches the use of a conductive adhesive for adhering a lead tab to a current collector of an electrode (Noriyuki translation paras. 12 and 20 and Fig. 1). Noriyuki teaches the conductive adhesive can include a foaming agent that decomposes to generate gas at a high voltage for suppressing overcurrent (Noriyuki paras. 20-21). 
 Thus, a person having ordinary skill in the art would have found it obvious to include a gas-generating foaming agent as taught by Noriyuki within the conductive adhesive of modified Kim to off-gas during an over-current event and interrupt the flow of electricity at the location of the conductive adhesive within modified Kim. Such would provide a redundant means of current interruption between the lead tab and cap/vent assembly during an overpressure fault within the battery as taught by Kim, thus further improving the safety of the battery. The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143 I B). That is, the substitution of the conductive adhesive inclusive of gas-generating material as taught by Noriyuki for the conductive adhesive of Suzuki within modified Kim while achieving the predictable result of interrupting current flow at the location of the adhesive (i.e., between the lower end of the cap/venting assembly and positive electrode tab/lead of Kim, as explained above), would have been obvious to a skilled artisan. Further, the use of known a technique (i.e., gas-generating material within conductive adhesive) to improve similar devices in the same way (i.e., provide increased protection from fire/explosion by breaking current flow path at over-current in addition to over-pressure faults) supports a conclusion of obviousness per MPEP 2143 I C.


Thereby, claim 1 is rendered obvious over Kim as modified by Suzuki and Noriyuki.

Regarding claim 2, modified Kim teaches the limitations of claim 1 above and teaches that the adhesive material comprises epoxy resin or polyester resin (resin within conductive adhesive can be polyester resin per Noriyuki para. 20).
Regarding claim 3, modified Kim teaches the limitations of claim 1 above and teaches that the conductive material comprises carbon black or graphite (carbon black or graphite per Noriyuki para. 20).
Regarding claim 4, modified Kim teaches the limitations of claim 1 above and teaches the gas-generating material is lithium carbonate (foaming agent can be a carbonate of lithium, Noriyuki para. 21).

Regarding claim 5, modified Kim teaches the limitations of claim 1 and teaches that a content of the gas-generating material is between 20 wt% to 100 wt% of a content of the conductive material (polymeric resin adhesive layer can be made with 30 parts by mass acetylene black conductive material per 70 parts of polymer – Noriyuki para. 32 – and 10 parts by mass of foaming/gassing agent per 100 parts of polymer – Noriyuki para. 38 – thus, since 10/30 = 33.3% > 20%, the content of the gas-generating material is between 20-100 wt% compared to the content of the conductive material within the conductive adhesive layer).
Additionally, modified Kim teaches that the foaming agent added to the conductive adhesive decomposes and generated gas above a certain voltage (Noriyuki para. 21), so a skilled artisan would find that such is a result-effective variable and be motivated to optimize the amount of the foaming/gas-generating material within the conductive adhesive layer to achieve decomposition at the desired voltage level while still maintaining optimum conductivity and adhesive properties since such are all functional properties of this layer. Discovering the set points for percentages of adhesive resin, conductive material, and gas-generating material to achieve an optimal balance between the three functionalities is within the ambit of a skilled artisan. See MPEP 2144.05 II.
Thereby, claim 5 is rendered obvious.

Regarding claim 6, modified Kim teaches the limitations of claim 1 above and teaches the cylindrical secondary battery is configured such that a reaction of the gas-generating material commences when a voltage of the cylindrical secondary battery increases (foaming agent decomposes at high voltage to generate gas, Noriyuki paras. 21 and 40), whereby the adhesion unit swells (foaming agent within conductive adhesive layer would cause swelling thereof), particles of the conductive material become spaced apart from each other (conductive particles would become spaces apart when foaming agent generated gas and caused swelling in conductive adhesive – see Noriyuki paras. 20-21), and a flow of current is interrupted (adhesive strength lowered and voltage/current suppressed by foaming agent gas-generation action, Noriyuki paras. 8-10 and 20-21).
Regarding claim 7, modified Kim teaches the limitations of claim 6 above and teaches a temperature at which the reaction of the gas-generating material commences is lower than a melting temperature of the adhesive material (resin need not decompose/melt when foaming agent is included within conductive adhesive, Noriyuki para 21 – thus, the foaming/gas generation occurs lower than adhesive resin melting temperature).

Regarding claim 8, modified Kim teaches the limitations of claim 1 above and teaches the cylindrical secondary battery is configured such that, when a voltage of the cylindrical secondary battery increases, a coupling force of the adhesion unit is reduced due to melting of the adhesive material (adhesive resin decomposes and lowers adhesive strength at high voltage, Noriyuki paras. 8-10 and 20-21), whereby the positive electrode tab is separated from the cap assembly (over-charge and over-pressure cause mechanical separation of vent plate and vent, which is connected to cap-down and lead tab per Kim [0048-0050] and Figs. 1A, 2B – thus, when conductive adhesive of modified Kim generates gas as taught by Noriyuki citation above, internal battery pressure will rise and separation will occur between the electrode tab and cap assembly).

Regarding claim 10, modified Kim teaches the limitations of claim 1 above and teaches the cylindrical secondary battery is configured such that, when coupling of the adhesion unit is weakened due to a reaction of the gas-generating material, aBIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CAM/boApplication No.: NEWDocket No.: 6949-0131PUS1 Page 6 of 8shape of the venting member of the cap assembly is inverted (vent 151 concave downward in normal operation per Kim Figs. 1A, 2B but lifts during overpressure when gas travels through ventilation holes 131 of cap-down 130 per Kim [0048]; in modified Kim, when gas-generation occurs within the conductive adhesive due to over-current as taught by Noriyuki, internal battery pressure would rise and lift/invert the vent of Kim, thus providing redundant safety means as noted above in regards to claim 1), whereby the venting member is separated from the positive electrode tab (modified Kim used gas-generating conductive adhesive to attach tab 123 to vent member 130 of vent assembly, thus gas-generation reaction would case separation at the location of the adhesive; additionally, overpressure causes lifting/separation of vent 151 of Kim vent assembly to disconnect current flow from tab 123 per Kim [0048-0049]). 

Regarding claim 11, modified Kim teaches the limitations of claim 1 above but fails to explicitly teach that the cap assembly is configured to have a structure from which a current interrupt device is omitted,
However, it would have been obvious and apparent to a skilled artisan, after modifications to Kim as cited above in regards to claim 1, that the movable venting structure of Kim (which breaks current flow path during overpressure/overcharge per Kim [0048-0050]) and additional modification including off-gassing conductive adhesive to cut off current flow during a high voltage event (per Noriyuki paras. 20-21) would mitigate the need for any separate current interruption device structure.
Thereby, claim 11 is rendered obvious.

Response to Arguments
Applicant’s arguments, see Remarks pages 2-4 regarding the Cheon reference, filed 07/26/2022, with respect to the rejection(s) of claim(s) 1-8 and 10-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further search and consideration of the instant claims in view of latest filed arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728